Fourth Court of Appeals
                                             San Antonio, Texas
                                        MEMORANDUM OPINION

                                                 No. 04-19-00629-CV

                                    IN THE INTEREST OF D.A.B., a Child

                         From the 57th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2018PA00630
                                 Honorable Richard Price, Judge Presiding

Opinion by:          Beth Watkins, Justice

Sitting:             Sandee Bryan Marion, Chief Justice
                     Patricia O. Alvarez, Justice
                     Beth Watkins, Justice

Delivered and Filed: March 4, 2020

AFFIRMED

           Appellants L.G. and A.B. separately appeal the trial court’s order terminating their parental

rights to their child, D.A.B. (born 2016). 1 L.G. challenges the sufficiency of the evidence

supporting the trial court’s findings under Texas Family Code (“the Code”) subsections

161.001(b)(1)(D) and (E), and A.B. challenges the sufficiency of the evidence supporting the trial

court’s findings under subsections 161.001(b)(1)(D), (E), (N) and (O). They both also challenge

the sufficiency of the evidence that termination was in the best interest of D.A.B. We affirm the

trial court’s order.




1
    To protect the minor’s identity, we refer to the parents and child using aliases. See TEX. R. APP. P. 9.8.
                                                                                            04-19-00629-CV


                                             BACKGROUND

        On March 7, 2018, the Texas Department of Family and Protective Services (“the

Department”) removed D.A.B. from L.G.’s and A.B.’s care after receiving a referral alleging that

L.G. and A.B. had been involved in a theft with D.A.B. present. The Department arrived and law

enforcement arrested both parents, who were under the influence of drugs. D.A.B. had a severe

diaper rash that was “almost sunburn red” with sores. The Department placed D.A.B. with a family

member and initiated an investigation. During its investigation, the Department learned that it had

been involved with L.G. and A.B. two years earlier when it removed D.A.B. from their care after

she was born addicted to heroin. L.G. and A.B. were reunited with D.A.B. in 2017 after

successfully completing their family service plans. However, when the Department met with L.G.

and A.B. in their home about one week after the theft, they tested positive for methamphetamines

and amphetamines.

        The Department obtained temporary managing conservatorship over D.A.B., placed her

with a foster family, 2 and filed a petition to terminate L.G.’s and A.B.’s parental rights. The

Department also created family service plans for both parents. As a condition of reunification, the

service plans required both parents to complete a psychological or psychiatric evaluation; receive

counseling; complete parenting classes, drug and alcohol assessments, and drug treatment at a drug

treatment facility; attend weekly supervised visitations; and maintain stable housing and

employment. After L.G. and A.B. failed to complete their service plans, the Department pursued

termination of their parental rights.

        The trial court held a bench trial on May 10, 2019, July 16, 2019, August 28, 2019, and

September 9, 2019. L.G. appeared in person for the May, July and August settings, but by phone


2
 Although the Department initially placed D.A.B. with a family member, that family member could not care for
D.A.B. due to health issues.


                                                    -2-
                                                                                     04-19-00629-CV


for the September setting because she had been arrested and was awaiting placement at an in-

patient drug treatment facility. A.B. appeared by phone because he was incarcerated on a probation

violation related to the theft. The trial court heard testimony from: (1) the Department caseworker;

(2) the Department investigator; (3) the foster mother; (4) L.G.’s probation officer; (5) L.G.; and

(6) A.B. At the conclusion of the trial, the court terminated L.G.’s parental rights pursuant to

subsections 161.001(b)(1)(D), (E), (M), (O), and (P) and terminated A.B.’s parental rights pursuant

to subsections 161.001(b)(1)(D), (E), (N), and (O). The trial court also found that termination of

L.G.’s and A.B.’s parental rights was in the best interest of D.A.B. L.G. and A.B. now separately

appeal.

                                            ANALYSIS

                                       Standard of Review

          The involuntary termination of a natural parent’s rights implicates fundamental

constitutional rights and “divests the parent and child of all legal rights, privileges, duties, and

powers normally existing between them, except for the child’s right to inherit from the parent.” In

re S.J.R.-Z., 537 S.W.3d 677, 683 (Tex. App.—San Antonio 2017, pet. denied) (internal quotation

marks omitted). “As a result, appellate courts must strictly scrutinize involuntary termination

proceedings in favor of the parent.” Id. The Department had the burden to prove, by clear and

convincing evidence, both that a statutory ground existed to terminate L.G.’s and A.B.’s parental

rights and that termination was in the best interest of their child.       TEX. FAM. CODE ANN.

§§ 161.001, 161.206; In re A.V., 113 S.W.3d 355, 358 (Tex. 2003). “‘Clear and convincing

evidence’ means the measure or degree of proof that will produce in the mind of the trier of fact a

firm belief or conviction as to the truth of the allegations sought to be established.” TEX. FAM.

CODE ANN. § 101.007; In re S.J.R.-Z., 537 S.W.3d at 683.




                                                -3-
                                                                                      04-19-00629-CV


       When reviewing the legal and factual sufficiency of evidence supporting a trial court’s

order of termination, we apply well-established standards of review. See TEX. FAM. CODE

§§ 101.007, 161.206(a); In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002). To determine whether the

Department presented clear and convincing evidence, a legal sufficiency review requires us to

“look at all the evidence in the light most favorable to the finding to determine whether a

reasonable trier of fact could have formed a firm belief or conviction that its finding was true.” In

re J.F.C., 96 S.W.3d at 266. We “assume that the factfinder resolved disputed facts in favor of its

finding if a reasonable factfinder could do so.” In re R.S.-T., 522 S.W.3d 92, 98 (Tex. App.—San

Antonio 2017, no pet.). “A corollary to this requirement is that a court should disregard all

evidence that a reasonable factfinder could have disbelieved or found to have been incredible.” In

re J.F.C., 96 S.W.3d at 266. Nevertheless, “we may not simply disregard undisputed facts that do

not support the finding; to do so would not comport with the heightened burden of proof by clear

and convincing evidence.” In re S.L.M., 513 S.W.3d 746, 748 (Tex. App.—San Antonio 2017, no

pet.). If a reasonable factfinder could “form a firm belief or conviction” that the matter that must

be proven is true, then the evidence is legally sufficient. Id. at 747.

       In contrast, in conducting a factual sufficiency review, we must review and weigh all of

the evidence, including the evidence that is contrary to the trial court’s findings. In re J.O.A., 283
S.W.3d 336, 345 (Tex. 2009). We consider whether the disputed evidence is such that a reasonable

factfinder could have resolved it in favor of the challenged finding. In re J.F.C., 96 S.W.3d at

266. The evidence is factually insufficient only if the disputed evidence is so significant that a

reasonable factfinder could not have formed a firm belief or conviction in favor of the challenged

finding. See id.

       In both a legal sufficiency review and a factual sufficiency review, the trial court, as

factfinder, is the sole judge of the weight and credibility of the evidence. In re E.X.G., No. 04-18-


                                                 -4-
                                                                                     04-19-00629-CV


00659-CV, 2018 WL 6516057, at *1 (Tex. App.—San Antonio Dec. 12, 2018, pet. denied) (mem.

op.). We must defer to the factfinder’s resolution of disputed evidentiary issues, and cannot

substitute our judgment for that of the factfinder. See, e.g., In re H.R.M., 209 S.W.3d 105, 108

(Tex. 2006) (per curiam) (factual sufficiency); In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005) (legal

sufficiency).

                                   Predicate Statutory Grounds

       The trial court found clear and convincing evidence of multiple predicate grounds to

terminate L.G.’s and A.B.’s parental rights, including D and E. On appeal, L.G. challenges the

sufficiency of the evidence only as to grounds D and E. However, A.B. challenges the sufficiency

of the evidence supporting the trial court’s findings on all grounds.

       In general, assuming a best interest finding, only one predicate ground under section

161.001(b)(1) is sufficient to support a judgment of termination. In re A.V., 113 S.W.3d at 362;

In re A.R.R., No. 04-18-00578-CV, 2018 WL 6517148, at *1 (Tex. App.—San Antonio Dec. 12,

2018, pet. denied) (mem. op.). To be successful on appeal, an appellant must challenge all the

predicate grounds upon which a trial court based its termination order. In re S.J.R.-Z., 537 S.W.3d

at 682. When an appellant such as L.G. does not challenge all the grounds that may support an

order of termination, we typically do not address the sufficiency of the evidence of any of the

predicate grounds for termination. See In re A.V., 113 S.W.3d at 361–62; In re S.J.R.-Z., 537
S.W.3d at 682. Instead, we must accept the validity of the unchallenged grounds and affirm the

termination order. See In re A.V., 113 S.W.3d at 361–62; In re S.J.R.-Z., 537 S.W.3d at 682.

       However, because termination under subsection 161.001(b)(1)(D) or (E) may have

implications for a parent’s parental rights to other children, appellate courts are mandated to

address issues challenging a trial court’s findings under those subsections. In re N.G., 577 S.W.3d
230, 236–37 (Tex. 2019). Pursuant to the supreme court’s instruction, we will consider L.G.’s


                                                -5-
                                                                                    04-19-00629-CV


sufficiency argument as to subsections D and E even though she does not challenge termination

under subsections M, O, and P. See In re L.C., No. 12-19-00137-CV, 2019 WL 4727826, at *2

(Tex. App.—Tyler Sept. 27, 2019, no pet.) (mem. op.) (addressing parents’ sufficiency challenges

to subsections D and E even though they did not challenge all grounds upon which termination

could be supported). We consolidate our analysis as to both statutory grounds because the

evidence concerning those two grounds is interrelated. See In re J.T.G., 121 S.W.3d 117, 126

(Tex. App.—Fort Worth 2003, no pet.).

       Subsection D allows a trial court to terminate parental rights if it finds by clear and

convincing evidence that the parent has “knowingly placed or knowingly allowed the child to

remain in conditions or surroundings which endanger the physical or emotional well-being of the

child.” TEX. FAM. CODE § 161.001(b)(1)(D). Under subsection D, the trial court examines

“evidence related to the environment of the children to determine if the environment was the source

of endangerment to the children’s physical or emotional well-being.” In re J.T.G., 121 S.W.3d at

125. “Environment” refers to the acceptability of the child’s living conditions and a parent’s

conduct in the home. In re S.R., 452 S.W.3d 351, 360 (Tex. App.—Houston [14th Dist.] 2014,

pet. denied). “A child is endangered when the environment creates a potential for danger that the

parent is aware of but consciously disregards.” Id. A parent does not need to know for certain

that the child is in an endangering environment. In re R.S.-T., 522 S.W.3d at 109. Awareness of

a potential for danger is sufficient. Id. The relevant period for review of environment supporting

termination under subsection D is before the Department removes the child. In re J.R., 171 S.W.3d
558, 569 (Tex. App.—Houston [14th Dist.] 2005, no pet.).

       Subsection E allows a trial court to terminate a parent’s rights if the court finds by clear

and convincing evidence that the parent “engaged in conduct or knowingly placed the child with

persons who engaged in conduct which endangers the physical or emotional well-being of the


                                               -6-
                                                                                       04-19-00629-CV


child.” TEX. FAM. CODE § 161.001(b)(1)(E). Under subsection E, the trial court determines

whether there is evidence that a parent’s acts, omissions, or failures to act endangered the child’s

physical or emotional well-being. See In re J.T.G., 121 S.W.3d at 125. “It is not necessary that

the parent’s conduct be directed at the child or that the child actually be injured; rather, a child is

endangered when the environment or the parent’s course of conduct creates a potential for danger

which the parent is aware of but disregards.” In re S.M.L., 171 S.W.3d 472, 477 (Tex. App.—

Houston [14th Dist.] 2005, no pet.). Courts may further consider parental conduct that did not occur

in the child’s presence, including conduct before the child’s birth or after the child was removed

from a parent’s care. In re K.J.G., No. 04-19-00102-CV, 2019 WL 3937278, at *4–5 (Tex. App.—

San Antonio Aug. 21, 2019, pet. denied) (mem. op.).

                                             Application

                                                 L.G.

       Here, the Department produced evidence that L.G. knowingly placed and allowed D.A.B.

to remain in conditions that endangered D.A.B.’s physical and emotional well-being by abusing

drugs before her removal. Drug use and its effect on a parent’s life and her ability to parent may

establish an endangering course of conduct under subsections D and E. In re J.O.A., 283 S.W.3d

at 345. When reviewing the living conditions before D.A.B.’s removal, the trial court heard

testimony from the Department caseworker and investigator, who testified that L.G. was under the

influence of methadone when the Department removed D.A.B. from her care. See In re J.R., 171
S.W.3d at 569 (stating relevant time period for review under subsection D is before child’s

removal). The Department also produced evidence it had two previous cases with L.G. involving

her use of illegal drugs. The Department caseworker testified that in 2013, the Department

removed another child from L.G.’s care due to her drug use, and in 2016, it removed D.A.B. from

L.G.’s care because D.A.B. was born addicted to heroin. The trial court also heard testimony from


                                                 -7-
                                                                                      04-19-00629-CV


D.A.B.’s foster mother, who testified she has known L.G. since high school and L.G. has been

struggling with addiction for years. The foster mother testified she first met D.A.B. in the hospital

when D.A.B. was born, and that as a result of L.G.’s drug use, she has taken care of D.A.B. at

various times. L.G. also admitted she has been battling drug addiction for the past fifteen years

and untreated severe depression, but she is hoping in-patient treatment will help her.

       The Department also produced evidence that after it removed D.A.B. from L.G.’s care,

L.G. continued to use illegal drugs. “Continued illegal drug use after a child’s removal is conduct

that jeopardizes parental rights and may be considered as establishing an endangering course of

conduct” under subsection E. In re S.R., 452 S.W.3d at 361–62; see In re J.O.A., 283 S.W.3d at

345. The Department investigator testified that when she first met with L.G. about one week after

the theft, L.G. appeared nervous and was shaking her legs uncontrollably. The Department

investigator testified she administered an oral drug test and L.G. tested positive for

methamphetamines.      The Department investigator testified L.G. initially claimed she tested

positive because she was around her father who used methamphetamines, but later admitted she

had used methamphetamines a few days earlier.

       In September, the trial court heard testimony from L.G.’s probation officer that L.G.

violated the terms of her probation and was currently being detained. The commission of criminal

conduct by a parent may support termination under Subsection E because it exposes the child to

the possibility that the parent may be imprisoned. In re R.A.G., 545 S.W.3d 645, 650–52 (Tex.

App.—El Paso Jan. 11, 2017, no pet.) (mem. op.); In re M.C., 482 S.W.3d 675, 685 (Tex. App.—

Texarkana 2016, pet. denied). Here, the probation officer testified L.G. had been charged with

possession with intent to distribute 500 grams or more of cocaine, and as a condition of her

probation, she was required to wear a drug patch. The probation officer testified that in July of

2019, L.G. called her twice and told her she had been using methamphetamines. The probation


                                                -8-
                                                                                      04-19-00629-CV


officer further testified that L.G. tampered with her first drug patch, and her second drug patch

tested positive for methamphetamines. As a result, L.G. was arrested in July of 2019 and when

the trial court signed the termination order, she was detained at a federal detention center awaiting

transfer to an in-patient treatment program.

       The evidence shows that even though L.G. was seeking in-patient drug treatment, she

abused drugs for the past fifteen years and used drugs while caring for D.A.B. and after D.A.B.’s

removal. And although L.G. argues this evidence did not involve D.A.B.’s living environment or

harm D.A.B., we disagree because the “environment” referred to in subsections D and E refers to

L.G.’s conduct, which subjected D.A.B. to the potential of danger that L.G. consciously

disregarded. See In re S.R., 452 S.W.3d at 361–61; In re S.M.L., 171 S.W.3d at 477. Accordingly,

after viewing all the evidence, including any disputed or contrary evidence in the light most

favorable to the trial court’s judgment, we conclude the evidence is legally and factually sufficient

to support the trial court’s termination findings under subsections D and E as to L.G. See In re

J.O.A., 283 S.W.3d at 345; In re J.F.C., 96 S.W.3d at 266.

                                                A.B.

       A.B. argues he did not knowingly place D.A.B. in conditions that endangered her physical

and emotional well-being or engage in such conduct. A.B. asserts he did not know L.G. exposed

D.A.B. to an environment that endangered her well-being, and his failure to act is not sufficient

evidence to support termination under grounds D or E. We disagree.

       The Department produced evidence that A.B. exposed D.A.B. to an environment involving

drug use. See In re S.R., 452 S.W.3d at 360; see also In re J.O.A., 283 S.W.3d at 345. The

Department caseworker and investigator testified that when the Department removed D.A.B. from

A.B.’s care, A.B. was under the influence of methadone. The Department investigator also

testified that when she visited L.G. and A.B. about one week after the theft, A.B. was visibly under


                                                -9-
                                                                                      04-19-00629-CV


the influence of illegal drugs. The Department investigator testified A.B. was slurring his words

and tested positive for methamphetamines and amphetamines. Additionally, A.B. admitted he had

a problem with methamphetamines and that he used methamphetamines with L.G. while caring

for D.A.B. A.B. also testified he knew using drugs while caring for D.A.B. was dangerous.

       In addition to A.B.’s drug use, the Department presented evidence that A.B. was

incarcerated at the time of trial and had a history of criminal charges. See In re R.A.G., 545 S.W.3d
645 at 650–52. The Department caseworker testified A.B. was the perpetrator of the theft incident,

was arrested as a result, and D.A.B. was present during the commission of the theft. According to

the caseworker, A.B. was on probation for a possession of a controlled substance charge, and

violated his probation when he committed the theft.

       When reviewing the evidence in the light most favorable to the judgment, we conclude the

Department produced clear and convincing evidence that A.B. “knowingly placed or knowingly

allowed the child to remain in conditions or surroundings which endanger the physical or

emotional well-being of the child … [and] engaged in conduct or knowingly placed the child with

persons who engaged in conduct which endangers the physical or emotional well-being of the child

. . . .” See TEX. FAM. CODE § 161.001(b)(1)(D), (E). Having determined the evidence was

sufficient to support the predicate grounds, we turn our attention to L.G.’s and A.B.’s best interests

challenges.

                                            Best Interest

       There is a strong presumption that a child’s best interest is served by maintaining the

relationship between a child and the natural parent, and the Department has the burden to rebut

that presumption. See, e.g., In re R.S.-T., 522 S.W.3d at 97. In determining whether the

Department satisfied this burden, the legislature has provided several factors for courts to consider




                                                - 10 -
                                                                                                          04-19-00629-CV


regarding a parent’s willingness and ability to provide a child with a safe environment. 3 TEX. FAM.

CODE ANN. § 263.307(b). Courts may also apply the list of factors promulgated by the Texas

Supreme Court in Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). 4

         A best interest finding, however, does not require proof of any particular factors. See In re

G.C.D., No. 04-14-00769-CV, 2015 WL 1938435, at *5 (Tex. App.—San Antonio Apr. 29, 2015,

no pet.) (mem. op.). Neither the statutory factors nor the Holley factors are exhaustive, and

“[e]vidence of a single factor may be sufficient for a factfinder to form a reasonable belief or

conviction that termination is in the child’s best interest.” In re J.B.-F., No. 04-18-00181-CV,

2018 WL 3551208, at *3 (Tex. App.—San Antonio July 25, 2018, pet. denied) (mem. op.).

Additionally, evidence that proves a statutory ground for termination is probative on the issue of

best interest. In re C.H., 89 S.W.3d 17, 28 (Tex. 2002). Finally, “[a] trier of fact may measure a

parent’s future conduct by his past conduct [in] determin[ing] whether termination of parental

rights is in the child’s best interest.” In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San Antonio

2013, pet. denied).




3
  These factors include, inter alia: “(1) the child’s age and physical and mental vulnerabilities; (2) the frequency and
nature of out-of-home placements; (3) the magnitude, frequency, and circumstances of the harm to the child; (4)
whether the child has been the victim of repeated harm after the initial report and intervention by the department or
other agency; (5) whether the child is fearful of living in or returning to the child’s home; (6) the results of psychiatric,
psychological, or developmental evaluations of the child, the child’s parents, other family members, or others who
have access to the child’s home; (7) whether there is a history of abusive or assaultive conduct by the child’s family
or others who have access to the child’s home; (8) whether there is a history of substance abuse by the child’s family
or others who have access to the child’s home; (9) whether the perpetrator of the harm to the child is identified; (10)
the willingness and ability of the child’s family to seek out, accept, and complete counseling services and to cooperate
with and facilitate an appropriate agency’s close supervision; (11) the willingness and ability of the child’s family to
effect positive environmental and personal changes within a reasonable period of time; (12) whether the child’s family
demonstrates adequate parenting skills [. . .]; and (13) whether an adequate social support system consisting of an
extended family and friends is available to the child.” TEX. FAM. CODE ANN. § 263.307(b).
4
  Those factors include: (1) the desires of the child; (2) the emotional and physical needs of the child now and in the
future; (3) the emotional and physical danger to the child now and in the future; (4) the parental abilities of the
individuals seeking custody; (5) the programs available to assist those individuals to promote the best interest of the
child; (6) the plans for the child by these individuals or the agency seeking custody; (7) the stability of the home or
proposed placement; (8) the acts or omissions of the parent that may indicate the existing parent-child relationship is
not a proper one; and (9) any excuse for the acts or omissions of the parent. Id.


                                                           - 11 -
                                                                                       04-19-00629-CV


                                             Application

                                                 L.G.

       In support of her assertion that the evidence is legally and factually insufficient to support

the trial court’s best interest finding, L.G. asserts that prior to her current incarceration, she was

complying with her service plan and properly caring for her younger child, L.B., who is not part

of this appeal. L.G. further argues that she produced evidence that she was maintaining a safe and

stable environment and surrounding herself with a support system. Therefore, according to L.G.,

termination of her parental rights was not in D.A.B.’s best interest.

       In contrast, the Department presented evidence that L.G. is struggling with drug addiction

and unable to provide a stable home for D.A.B. When the Department became involved with the

family, L.G. was under the influence of methadone while caring for D.A.B. The Department

investigator also testified that when she met with L.G. about one week after the theft, L.G. was

visibly under the influence and tested positive for methamphetamines. L.G. also admitted she had

used methamphetamines several days prior. Also, the Department caseworker, investigator, and

L.G.’s probation officer each testified L.G. admitted to using drugs during the course of the

termination proceeding. And, L.G.’s probation officer further testified L.G. tested positive in July

of 2019 for methamphetamines. This court has recognized that a parent’s drug use can support a

best interest finding because the trial court could have reasonably determined that L.G. was unable

to properly care for D.A.B. See In re A.Y.C., No. 04-18-0016-CV, 2018 WL 2694761, at *3 (Tex.

App.—San Antonio June 6, 2018, pet. denied) (mem. op.) (reasoning parental drug use reflects

poor judgment and inability to adequately care for child).

       The Department also presented evidence that L.G.’s drug addiction caused her to develop

a criminal history, which included charges for possession of drugs.            Again, this court has

recognized that “[a] parent’s inability to maintain a lifestyle free from arrests and incarcerations is


                                                 - 12 -
                                                                                     04-19-00629-CV


relevant to a best interest determination.” In re X.J.L., No. 04-17-00466-CV, 2017 WL 4655102,

at *3 (Tex. App.—San Antonio Oct. 18, 2017, no pet.) (mem. op.). L.G.’s probation officer

confirmed L.G. was sentenced to four years of supervised release after being convicted of

possession with intent to distribute cocaine. The probation officer testified that as a condition of

her probation, L.G. was required to refrain from criminal activity, and L.G. violated her probation

both when she was arrested for the and when she tested positive for methadone and

methamphetamines. The probation officer testified that if L.G. violates her probation again, she

could face incarceration of up to 24 months.

       In addition to L.G.’s drug use and history of arrests, the Department also produced evidence

that L.G. was unable to fully comply with her service plan. A parent’s inability to comply with

her service plan supports a best interest finding. In re A.Y.C., 2018 WL 2694761, at *3. In this

case, the service plan required L.G. to obtain stable employment. The Department caseworker

testified that although L.G. sought employment at a restaurant after the Department became

involved, she was unable to maintain her job due to her repeated absences. The Department

caseworker testified L.G. had difficulty finding childcare and got sick.         According to the

Department caseworker, though, L.G. worked a total of three weeks during the seventeen months

this case was pending.

       Finally, the Department presented evidence that D.A.B. has spent the majority of her life

with her current foster family and is bonded with them. When a child is too young to express her

desires—as D.A.B., who was three years old at the time of trial, is—the trial court may consider

that the child has bonded with the foster family, is well cared for by them, and has spent minimal

time with the parent. See In re J.D., 436 S.W.3d 105, 118 (Tex. App.—Houston [14th Dist.] 2014,

no pet.). Here, the foster mother testified that she cared for D.A.B. for approximately nine months

when she was first removed from her parents, and for the past fourteen months. The foster mother


                                               - 13 -
                                                                                      04-19-00629-CV


testified that when she received D.A.B. from L.G.’s family member, she was dirty and had a severe

diaper rash, so she immediately took D.A.B. to the doctor to get medication.

       She also testified that D.A.B. is adjusting well and bonding with her and her family. See

id. She testified that D.A.B. calls her “mom” and her partner “dad.” She also testified that her

three children and D.A.B. play together like siblings, and D.A.B. refers to those children as her

siblings. The entire foster family has accepted D.A.B. as part of the family. The foster mother

believes it is in D.A.B.’s best interest to remain with her, and she plans to adopt D.A.B. if L.G.’s

and A.B.’s parental rights are terminated.

       L.G., however, points out she was complying with her service plan because she attended

scheduled visitations and was currently seeking in-patient drug treatment. L.G. further argues she

could care for D.A.B. because she was currently caring for her other child, L.B., and D.A.B.’s

bond with her foster family is not sufficient evidence to support a best interest determination. This

court has recognized that “the best interest standard does not permit termination of parental rights

merely because a child might be better off living elsewhere.” In re A.H., 414 S.W.3d 802, 807

(Tex. App.—San Antonio 2013, no pet.). Here, though, the trial could have formed a firm belief

or conviction that termination of L.G.’s parental rights was in the best interests of D.A.B. because,

with her foster family, unlike with L.G., D.A.B’s home environment was stable and free from

exposure to drugs or crime. See In re J.F.C., 96 S.W.3d at 266; In re S.L.M., 513 S.W.3d at 750.

We therefore overrule L.G.’s arguments to the contrary and hold that legally and factually

sufficient evidence supports the trial court’s finding, by clear and convincing evidence, that

termination of L.G.’s parental rights was in the best interests of D.A.B. See In re S.L.M., 513
S.W.3d at 750.




                                                - 14 -
                                                                                       04-19-00629-CV


                                                 A.B.

       To the extent A.B. challenges the sufficiency of the evidence supporting the trial court’s

best interest finding, his brief does not contain any record references or citations to legal authority

as required by Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1(i)

(requiring briefs to contain clear and concise argument with appropriate citations to legal

authorities and the record). An issue not supported by legal authority or record references is

waived. In re D.S., 76 S.W.3d 512, 516 (Tex. App.—Houston [14th Dist.] 2002, no pet.).

Accordingly, we hold A.B. has failed to adequately brief—and has therefore waived—any

sufficiency challenge supporting the trial court’s best interest finding as to the termination of his

parental rights. See id.

                                            CONCLUSION

       Based on the foregoing, we affirm the trial court’s order of termination.

                                                    Beth Watkins, Justice




                                                 - 15 -